Citation Nr: 0312521	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  03-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, denying entitlement to a total 
disability evaluation for compensation purposes due to 
individual unemployability.  


REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in May 2003, the veteran specifically 
requested a hearing before the Board, sitting at the RO.  No 
action has to date been taken to afford the veteran his 
requested hearing and, thus, remand of the instant appeal is 
required.

Accordingly, in the interests of preserving the veteran's due 
process rights, this case is hereby REMANDED to the RO for 
the following action:  

The RO should arrange for the veteran to 
be afforded a hearing before the Board, 
sitting at the RO, in connection with his 
May 2003 request therefor.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



